DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/14/2022 has been entered.  Claims 1-6 and 8-21 are pending in the application.
 	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 8-14, 18, 20, and 21 are rejected under 35 U.S.C. 102(a)(1) as being unpatentable over O’Connor (US 2012/200062) in view of Chi (US 5927741).
Re Clm 1:  O’Connor discloses a joint assembly comprising: a housing (15, comprising first and second housings 22, 24) comprising an inner diameter portion having a tapered surface (see figs 3-5); and at least one shaft (14, comprising first and second shafts 18, 20) having an outer diameter portion having a tapered surface that is complementary in shape to the inner diameter portion of the housing (see fig 3), wherein at least one of the shaft or the housing is adapted to rotate relative to the other (paragraph 0017), and wherein a frictional fit is adjustable by modifying the axial position of the shaft relative to the housing (see paragraphs 0020-0022), and further comprising a step (for example element 35 in fig 5) formed in the tapered surface of the shaft or tapered surface of the housing to prevent axial movement of the bearing.
O’Connor fails to disclose wherein the step is a substantially perpendicular step.
Chi teaches (fig 3) the use of a perpendicular step formed in a tapered surface of a shaft for the purpose of providing a bearing surface to reduce radial play between the components of the joint.  
Therefore, it would have been obvious to one having ordinary skill in the art before the filing date of the present invention to have provided O’Connor with a substantially perpendicular step in the tapered surface of the housing or shaft, as taught by Chi, for the purpose of providing a bearing surface to reduce radial play between the components of the joint.  
Re Clm 8:  O’Connor discloses wherein the at least one housing comprises a first housing and a second housing (22, 24).
Re Clm 9:  O’Connor discloses wherein the at least one shaft comprises a first shaft and a second shaft (18, 20).
Re Clm 10:  O’Connor discloses wherein the shaft comprises a connecting component (16 and 17) connecting a first shaft (18) to a second shaft (20).
Re Clm 11:  O’Connor discloses wherein the connecting component extends through each of the first and second shafts and is capable of providing a biasing force to fix the axial position of the first and second shafts relative to the first and second housings respectively (see paragraphs 0020-0022).
Re Clm 12:  O’Connor discloses a bicycle assembly (disclosure) comprising: a bicycle frame comprising: a main structure and a support structure comprising a wheel assembly (see fig 1, paragraph 0007); and a joint assembly comprising: a housing (15, comprising first and second housings 22, 24) comprising an inner diameter portion having a tapered surface (see figs 3-5); and at least one shaft (14, comprising first and second shafts 18, 20) having an outer diameter portion having a tapered surface that is complementary in shape to the inner diameter portion of the housing (see fig 3), wherein at least one of the shaft or the housing is adapted to rotate relative to the other (paragraph 0017), and wherein the frictional fit is adjustable by modifying the axial position of the shaft relative to the housing (see paragraphs 0020-0022), and further comprising a step (for example element 35 in fig 5) formed in the tapered surface of the shaft or tapered surface of the housing to prevent axial movement of the bearing.
O’Connor fails to disclose wherein the step is a substantially perpendicular step.
Chi teaches (fig 3) the use of a perpendicular step formed in a tapered surface of a shaft for the purpose of providing a bearing surface to reduce radial play between the components of the joint.  
Therefore, it would have been obvious to one having ordinary skill in the art before the filing date of the present invention to have provided O’Connor with a substantially perpendicular step in the tapered surface of the housing or shaft, as taught by Chi, for the purpose of providing a bearing surface to reduce radial play between the components of the joint.  
Re Clm 13:  O’Connor discloses wherein the tapered surface of the inner diameter portion of the at least one housing has an angle α relative to an axis of the housing, wherein 1°≤α≤89° (see paragraph 0025).
Re Clm 14:  O’Connor discloses wherein the tapered surface of the outer diameter of the at least one shaft has an angle α relative to an axis of the housing, wherein 1°≤α≤89° (see paragraph 0025).
Re Clm 18:  O’Connor discloses wherein the at least one shaft is capable of being readjusted (rotated, torqued via elements 16/17, etc.) within the housing to provide a frictional fit and axial force between the housing and the shaft.
Re Clm 20:  O’Connor discloses vehicle subassembly (see fig 1) comprising: a frame (11); and a component (13) rotatably attached to the frame by a joint assembly (10) located within the frame, the joint assembly comprising: a housing (15, comprising first and second housings 22, 24) comprising an inner diameter portion having a tapered surface (see figs 3-5); and at least one shaft (14, comprising first and second shafts 18, 20) having an outer diameter portion having a tapered surface that is complementary in shape to the inner diameter portion of the housing (see fig 3), wherein at least one of the shaft or the housing is adapted to rotate relative to the other (paragraph 0017), and wherein the frictional fit is adjustable by modifying the axial position of the shaft relative to the housing (see paragraphs 0020-0022), and further comprising a step (for example element 35 in fig 5) formed in the tapered surface of the shaft or tapered surface of the housing to prevent axial movement of the bearing.
O’Connor fails to disclose wherein the step is a substantially perpendicular step.
Chi teaches (fig 3) the use of a perpendicular step formed in a tapered surface of a shaft for the purpose of providing a bearing surface to reduce radial play between the components of the joint.  
Therefore, it would have been obvious to one having ordinary skill in the art before the filing date of the present invention to have provided O’Connor with a substantially perpendicular step in the tapered surface of the housing or shaft, as taught by Chi, for the purpose of providing a bearing surface to reduce radial play between the components of the joint.  
Re Clm 21:  O’Connor discloses wherein the shaft comprises a connecting component (16 and 17) connecting a first shaft (18) to a second shaft (20), wherein the connecting component comprises screw threads (see figs and disclosure).



Claims 2-6 are rejected under 35 U.S.C. 103 as being unpatentable over O’Connor (US 2012/200062) in view of Chi (US 5927741) as applied to claims 1, 8-14, 18, 20, and 21, and further in view of Sato et al. (US 2015/0017000).
Re Clm 2:  O’Connor as modified in claim 1 fails to disclose comprising a polymer layer between the shaft and the housing.  Sato discloses a tapered contact bearing (pad 5 with overlay of Teflon) between a housing (4) and a shaft (8), wherein a polymer layer (5) is disposed between the housing and the shaft.  This is taught for the purpose of providing a low frictional coefficient and superior sliding characteristics.   Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to have provided a polymer layer between the shaft and the housing, as taught by Sato et al., in the device of O’Connor, for the purpose of providing a low frictional coefficient and superior sliding characteristics.   
Re Clm 3:  O’Connor as modified above discloses wherein the polymer layer comprises a fluorinated polymer (Teflon, i.e. PTFE is a fluorinated polymer).
Re Clms 4 and 5:  O’Connor as modified above discloses wherein the polymer layer is coupled to the inner diameter portion of the housing and to the outer diameter portion of the shaft (when the joint assembly is coupled together).
Re Clm 6:  O’Connor as modified above discloses wherein the polymer layer is provided in the form of a bearing, the bearing including a substrate on which the polymer layer is provided (Sato discloses that the PTFE (Teflon) is an overlay layer on a bearing pad).

Claims 15-17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over O’Connor (US 2012/200062) in view of Chi (US 5927741) as applied to claims 1, 8-14, 18, 20, and 21, and further in view of Buhl (US 4765770).
Re Clm 15:  O’Connor fails to disclose wherein the at least one of the housing or at least one shaft further comprises a lubricant disposed at an interface between housing and shaft.  Buhl teaches a tapered bearing filled with a lubricant (grease, via lubricant nipple 11), for the extremely well-known reason for reducing friction between the bearing members.  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to have provided the interface (bearing) between the housing and the shaft of O’Connor to comprise a lubricant, as taught by Buhl, for the purpose of reducing friction and reducing wear between the housing and shaft members.  
Re Clms 16 and 17:  O’Connor discloses wherein the tapered portion of the shaft has an inner end and an outer end, the housing has an inner end and outer end, and at least one of an outer interface between the tapered portion of the shaft and the housing at the outer end or an inner interface between the tapered portion of the shaft and the housing at the inner end (see figs).  However, O’Connor fails to disclose wherein at least one of an outer or inner interface is sealed with an annular seal.
Buhl teaches the use of annular seals at inner (fig 2, element 32) and outer ends (fig 1, element 3) of a bearing interface between tapered members.   This is taught for the purpose of retaining a lubricant within the bearing members in order to reduce friction and reduce wear between the members.  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to have provided at least one of the inner or outer interfaces between the housing and shaft of O’Connor with an annular seal, as taught by Buhl, for the purpose of retaining a lubricant to reduce friction and wear between bearing members.
Re Clm 19:  O’Connor fails to disclose at least one spring element to provide a biasing force such that the shaft is biased against the housing.  Buhl teaches the use of a spring element to provide a pre-stressing load between the tapered members to retain contact between the members.  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to have provided the device of O’Connor with a spring element, as taught by Buhl, to provide a pre-stressing load between the tapered members to retain contact between the members.

Response to Arguments
Applicant's arguments filed 8/22/2022 pertaining to the lip not being a substantially perpendicular step have been fully considered but they are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Regarding Claim 10, applicant argues that O’Conner fails to disclose the shaft comprises a connecting component connecting the first shaft and second shaft.  Examiner disagrees and notes that Applicant’s argument (page 6) notes that the connecting components (16 and 17) do not connect the first shaft (18) and the second shaft (20), but then states that the connecting components simply cause the first and second shaft elements into tighter contact with each other.  Examiner notes that components that tighten contact between each other do indeed connect those elements.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN PETER MASINICK whose telephone number is (571)270-3060. The examiner can normally be reached Monday-Friday 8a-5p EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on (571)270-5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN P MASINICK/Primary Examiner, Art Unit 3678